Exhibit 10.42 This copy is the receipt for Remitter from remitting bank Anshan Rural Commercial Bank Certificate of Telegraphic Transfer (Receipt) 1 □ General □Urgent Date of entrustment: November 16, 2015 Remitter Full name Northern Altair Nanotechnologies Co., Ltd. Full name Northern Altair Nanotechnologies Co., Ltd. Account No. Receiver Account No. Place of remitting Anshan City / County, Liaoning Province Place of receiving Handan City / County, Hebei Province Name of remitting bank Business Department of Anshan Rural Commercial Bank Name of receiving bank Wu'an Branch of Bank of Handan Amount RMB ( in words) RMB Nine Million Eight Hundred and Thirty-two Thousand Five Hundred and Sixty Only Amount ￥ 9,832,560.00 Payment password Additional information and usage: Transfer Large-amount bank No.: 313129500004 Signature or seal of remitting bank Reviewed by Bookkeeping Wang Xiao This copy is the collection notice given to the Bearer by the bank Anshan Rural Commercial Bank Discount Voucher (Collection Notice) 4 182 days Application date: November 16, 2015 No.: Discount draft Category Bank acceptance No.: Bearer Description Northern Altair Nanotechnologies Co., Ltd. Date of draft November 13, 2015 Account No. Maturity date May 13, 2016 Opening bank: Business Department of Anshan Rural Commercial Bank Co., Ltd. Draft acceptor Description Hebei Yinlong New Energy Co., Ltd. Account No. Opening bank: Wu'an Credit Cooperatives Draft amount RMB ( in words) RMB Ten Million Only ￥ 100,000,00.00 Amount ￥ 100,000,00.00 Rate of discount 3.312% Existing interest Amount Buyer's discount amount Amount ￥
